Conviction is for possessing for the purpose of sale in dry area intoxicating liquor, punishment assessed being a fine of $125.00.
All incriminating testimony came from two officers who secured the evidence under a search warrant by virtue of which they acted. When each of them was profferred as a witness appellant's attorney objected to the admission of their testimony on the ground that no law was in force authorizing a search warrant to issue. The objection was overruled. It should have been sustained and the evidence excluded. Greenway v. State, 101 S.W.2d 569; Slack v. State, 102 S.W.2d 414.
The present Legislature (45th R. S., House Bill No. 432) has re-enacted the law authorizing search warrants in certain instances where violation of the liquor laws are involved, but this law did not become effective until March 5, 1937.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 463